Title: To Thomas Jefferson from Thomas Corcoran, 17 October 1801
From: Corcoran, Thomas
To: Jefferson, Thomas


the 17th of October 1801—
In the case of Thomas Leech, now in Confinement for an assault on myself, I have understood the Presedent of the United States, has expressed a determination not to pardon him, without my Consent expressed in writing. For which I feel myself much Obliged by the Presedent, Leech himself, has no claim to my Interference in his favour, but his Wife and Children, will need his assistance, perticularly as the Winter is approaching, Feeling for them, if by any means I could Contribute to their Happiness, If it Should please the Presedent, to remit the fine, and further Imprisonment, it will meet the approbation of his Obedient Servt
Thos. Corcoran
